AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                      r
                                      UNITED STATES DISTRICT                                CO    T I DEC 2 0 ill 18           I
                                           SOUTHERN DISTRICT OF CALIFORNIA                          ClERK. U,S. 01STR:CT COU~T
                                                                                                 SOUT .. ERN DiSTRJCT OF c;..L fO!?~lA
                                                                                                                              Dfr'::'lltit
               UNITED STATES OF AMERICA                              JUDGMENT IN A C.fMmf''*';"e;tslr--""~-..
                                 v.                                  (For Offenses Committed On or After November I, 1987)
                    Ivan Noe JUAREZ-CRUZ
                                                                        Case Number:         18CR4919-PCL

                                                                     CASSANDRA LOPEZ, FD
                                                                     Defendant's Attorney
REGISTRATION NO.                 80183298


The Defendant:
 [:g] pleaded guilty to count(s)       1 OF THE SUPERSEDING MISDEMEANOR INFORMATION

 D  was found guilty on count(s)
    after a nlea of not m1iltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                       Nature of Offense                                                                 Number(s)
8 USC 1325                            AIDING AND ABETTING TO ILLEGAL ENTRY BY AN                                           1
                                      ALIEN (MISDEMEANOR)




        The defendant is sentenced is provided on page 2 of this judgment

 D      The defendant has been found not guilty on count(s)

 [:g] Count(s) UNDERLYING COUNTS                                are Dismissed without prejudice on the motion of the United States.

 [:g]   Assessment : REMITTED



 [:g]   No fine                 D Forfeiture pursuant to order filed                                              , included herein.
         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
 material change in the defendant's economic circumstances.




                                                                      HON. P TERC. LEW S
                                                                      UNITED STATES MAGISTRATE JUDGE



                                                                                                                     18CR4919-PCL
EFENDANT:                Ivan Noe JUAREZ-CRUZ                                                     Judgment - Page 2 of2
CASE NUMBER:             18CR4919-PCL

                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED




D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
D     The court makes the following recommendations to the Bureau of Prisons:




 D    The defendant is remanded to the custody of the United States Marshal.

 D    The defendant shall surrender to the United States Marshal for this district:
      D     at                                               on
       D    as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
      Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                       18CR4919-PCL
